Citation Nr: 1454296	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served in the Army from July 2002 through July 2006 and October 2008 through September 2009, with additional time in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claims on appeal.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issue of bilateral ankle disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in service.

2.  Resolving doubt in favor of the Veteran, right and left knee patellofemoral syndrome was incurred in service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1111, 1154( b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.012, 3.159, 3.303, 3.304 (2014).

2.  Service connection for right and left knee patellofemoral syndrome is warranted.  38 U.S.C.A. §§ 1110, 1111, 1154( b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.012, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1154 (b) (West 2014) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service Connection for Bilateral Tinnitus

In his October 2006 claim, which was received within one year of his first period of active service, the Veteran stated that during his deployments in Iraq, he carried an M249 machine gun, which he used largely without ear plugs.  He contended that he suffered from tinnitus as a result, mostly affecting his left ear.  In addition, he described an incident that occurred at Fort Bragg in April or May of 2006:

I was going through the Military Operations and Urban Training Course (training for house to house fighting).  The section sharpshooter, who had an M-l4 loaded with a blank cartridge, accidentally fired his weapon toward my head at close range. My left ear was nearest to the muzzle of the M-14.  My face was hit by burnt powder from the blank cartridge and I felt immediate pain in my ears, mostly my left ear.  That ear has had a ringing tone ever since and, at times, sounds are distorted.  It is difficult to tell, but this distortion of sounds may involve both ears.  I thought these problems would go away, but it has been about 6 months since the incident and I still have the problems I just described.

In December 2006, again within one year after his first period of active service, the Veteran appeared for a VA exam in part to examine his ears and hearing.  The examiner noted that in his unit the Veteran was exposed to "high levels of noise in training and combat [] weapons including M249, M4, M260, and M2-50" caliber weapons.  The Veteran reported that his ears would ring for days whenever they would shoot many rounds during training.  He reported that the ringing was louder in his right ear.  While the Veteran previously reported the ringing was louder in his left ear, the Board notes that the Veteran consistently reported ringing in both ears, regarding of which ear seemed worse.  He has stated that the ringing is periodic, and occurs about three to four times weekly lasting for one to two minutes.

During an otolaryngology consult in April 2007, the examiner noted that the Veteran "has some hearing problems."  In his post-deployment health assessment, dated September 2009, at the conclusion of the Veteran's second period of active service, the Veteran reported that he had not seen a provider for ringing in the ears, but he was "still bothered" by the symptom.  

In the instant case, the Veteran is competent to report in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a veteran is competent to testify as to his own in-service experiences and observable symptomatology).  Especially in light of his duties as an infantryman, the Veteran's assertions of in-service noise exposure appear to be credible and consistent with the circumstances of his service.  As such, in-service noise exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2014).  

Further, the Veteran is also competent to report his tinnitus, even without a medical diagnosis.  See Charles v. Principi, 16 Vet App 370 (2002) (finding veteran competent to testify to tinnitus which is capable of lay observation).  Tinnitus is a disorder uniquely ascertainable by the senses as it is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further notes that the Veteran's reports of tinnitus were nearly contemporaneous with his service: after reporting his tinnitus symptoms extensively to the VA examiner in December 2006, within one year of both his separation and the April or May 2006 incident he described, the record supports that the Veteran served additionally from October 2008 to September 2009, directly after which he again reported ringing in his ears.

Finally, the record contains insufficient evidence to rebut by clear and convincing evidence the Veteran's claims under the relaxed standard for combat veterans.  See Collette, 82 F.3d at 389.  The record contains no negative evidence to contradict the Veteran's assertions of tinnitus during service.  The Board acknowledges that the Veteran's in-service treatment records do not support a medical examiner's finding of or treatment for tinnitus.  However, lay evidence may be competent to support the presence of a disability even where it is not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the Veteran explained in his November 2007 Notice of Disagreement that he did not seek treatment for tinnitus while in service because he had "other things on my mind," did not believe he would be taken seriously, and believed the noise in his ears, which he describes as the sound of a tea kettle, would go away after he left the infantry.

For these reasons, the Board finds that the Veteran's lay contentions are sufficient to place the evidence as to the onset of tinnitus during service at least in equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved doubt in favor of the Veteran, the Board concludes service connection for tinnitus is warranted.

Service Connection for Bilateral Knee Disabilities

During the December 2006 VA examination, again less than one year after the Veteran's first period of active service, the examiner noted: "For the last three plus years [the Veteran] has had pain over the lower surface of both knees associated with cracking, popping and pain.  The pain is generally mild but can [get] up to 7 on a scale of 10 on occasion."  The examiner diagnosed the Veteran with: "Bilateral knee pain.  More likely than not patellofemoral syndrome."

The Veteran also has submitted lay statements, including his November 2007 Notice of Disagreement, in which he specifically links his bilateral knee disabilities with his combat duties.

In this case, a VA examiner diagnosed the Veteran with bilateral knee disabilities within a few months after separation from service, based, in part, on the Veteran's representations of three years of bilateral knee problems ongoing since service.  Further, the Veteran contends, and the record does not contain evidence to rebut, that his knee disabilities are linked to his in-service combat duties.  

For these reasons, the Board finds that the medical evidence of record and the Veteran's lay contentions are sufficient to place the evidence as to the onset of bilateral knee disabilities during service at least in equipoise.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert, 1 Vet. App. at 49.  Having resolved doubt in favor of the Veteran, the Board concludes service connection for right and left knee patellofemoral syndrome is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for right knee patellofemoral syndrome is granted.

Entitlement to service connection for left knee patellofemoral syndrome is granted.


REMAND

The Board finds that further evidentiary development is warranted as to the Veteran's bilateral ankle disability claim.

The Veteran submitted a statement dated October 15, 2014 in which he states that he is "currently in the process of retrieving medical documents from my physician in support of my current appeal issues" and he expects to obtain the additional documents "in the near future."  Given the Veteran's clear intention to have additional treatment records associated with the claims file, the limited records associated to this point, and the absence of record of current ankle disabilities, the Board concludes that a remand is necessary.  

The Board notes that the December 2006 VA examiner noted that the Veteran reported bilateral ankle pain but did not diagnosis the Veteran with an ankle disability.  If the new records associated with the claims file support a diagnosis of an ankle disability, the Veteran is to be scheduled for a VA examination.  The VA examination should focus on whether the Veteran suffers from a current ankle disability which was caused or aggravated by or otherwise etiologically related to his active service or time in the reserves.  Particular attention is invited to the Veteran's combat service, as the Veteran contends that he developed bilateral ankle pain because of his combat duties.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with a letter requesting that he directly provide VA with the treatment records referenced in his October 2014 statement or authorization for VA to obtain the records directly from the treatment provider(s). 

2. After the above is complete, if the above treatment records suggest that the Veteran suffers from an ankle disability or disabilities, schedule the Veteran for a VA examination for his ankle problems.  After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether and to what extent the Veteran suffers from ankle disabilities which were incurred in, aggravated by, or otherwise etiologically related to the Veteran's active service or time in the reserves.

Particular attention is invited to the Veteran's combat service, as the Veteran contends that he developed bilateral ankle pain because of his combat duties.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


